DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	This office action is in response to Applicant’s RCE filed on October 21, 2022 in which claims 1, 8-9, 12 and 18 have been amended. Claims 7 and 17 are cancelled. Claims 6, 11 and 15 were previously cancelled. Thus, claims 1-5, 8-10, 12-14, 16 and 18-20 are pending in the application. 

                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2022 has been entered. 

 
			   Claim Rejections - 35 USC § 101
 3. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 18.  
Claim 12 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 12 recites a series of steps, e.g., receiving, by a processor of a computing device, purchase data characterizing a request to execute a purchase transaction using a first device and a first payment form, the purchase data including a customer identifier;  implementing, by the processor, a first set of operations based on the purchase data, the first set of operations including: based on the customer identifier of the purchase data, obtaining, by the processor and from a database, trusted device data and trusted payment form data associated with the customer identifier, the trusted device data identifying one or more device identifiers that are each connected to one or more payment forms via a corresponding trusted edge and the trusted payment form data identifying the one or more payment forms; based on the trusted device data and the trusted payment data, determining, by the processor, the first device is included in the trusted device data and the first payment form is included in the trusted payment data; in response to determining the first device is included in the trusted device data and the first payment form is included in the trusted payment data and based on the trusted device data and the trusted payment data determining whether the trusted device data and the trusted payment data indicates a trusted edge between the first device and the first payment form by executing a machine learning process, wherein the machine learning process comprises: if the first device is determined to be connected to the first payment form via the trusted edge, implement implementing, by the processor, a second set of operations, the second set of operations including: generating a first trust value by executing a machine learning model of the machine learning process, wherein the first trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is trustworthy;  and if the first device is determined not to be connected to the first payment form via the trusted edge, implementing, by the processor, a third set of operations, the third set of operations including: obtaining, by the processor and from the database, the additional data related to the previous purchase transactions; using, by the processor, the one or more features as an input to modify the machine learning model of the machine learning process; generating, by the processor, a second trust value by executing the modified machine learning model based on decision trees; generating, by the processor, trust score data associated the purchase transaction based on at least one of the first trust value or the second trust value; and transmitting the trust score data to a second computing device, the second computing device executing or preventing the execution of the purchase transaction based on the trust score data. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Generating trust values to detect fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claims are drawn to the abstract idea of identifying fraudulent transactions. The claim also recites a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device. That is, other than, a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 12 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. Examiner notes that the amended features that has been added in claim 1 are not given patentable weight as contingent language has been used. Contingent steps based on the condition may be given no patentable weight because a contingent or  alternate step may not need be met or performed (MPEP 2111.04, II). The additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0033-0034], [0046], [0055]). A trusted edge, a machine learning model, the modified machine learning model, and a database, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function.  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning process, the modified machine learning model, a database and the second computing device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 12 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning process, the modified machine learning model, a database and the second computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 12 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 12.
Dependent claims 2-5, 7-10, 13-14, 16-17 and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 13 and 19, the steps, “wherein the second set of operations further includes: determining that a first previous purchase using the first device and the first payment form was completed earlier than at least a threshold amount of time from receiving the purchase data; generating a first subset of trust data indicating that the first device is trusted to the first payment form; storing the first subset of trust data in the database” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3, 14 and 20, the steps, “determine a second previous purchase using a second device and the first payment form”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A second device is a generic computer component recited at a high level of generality. 
In claim 4, the steps, “wherein the second set of operations further includes: determining that no chargeback occurred on the first previous purchase”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the second set of operations further includes: determining that no unauthorized transaction complaint was received for the first previous purchase”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 8, the steps, “wherein the one or more processors are configured to execute the instructions to: train a machine learning process with labelled historical data indicating a plurality of historical transactions, wherein each historical transaction of the plurality of historical transactions is labeled as fraudulent or not fraudulent; wherein the one or more processors generate the one or more features by applying the trained machine learning process to the purchase data and the additional data related to previous purchase transactions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The machine learning process in these steps is recited at a high level of generality.
In claim 9, the steps, “wherein the machine learning process is based on decision trees”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 10 and 16, the steps, “wherein generating the trust score data comprises: determining whether the second trust value is beyond a threshold, wherein: if the second trust value is beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is to be allowed; and if the second trust value is not beyond the threshold, the second trust value indicates that the request to execute the purchase transaction using the first device and the first payment form is not to be allowed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Response to Arguments
4.       Applicant's arguments filed dated 10/21/2022 have been fully considered but they are not persuasive due to the following reasons:
5.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 11-13), Applicant states that, “Claims do not "recite" an abstract idea under Step 2A, Prong 1.”
Examiner respectfully disagrees and notes that as per the 101 analysis above, the claims are drawn to the abstract idea of identifying fraudulent transactions.  The limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Generating trust values to detect fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing a transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claim also recites a processor, a computing device, a first device, a trusted edge, a machine learning process, the modified machine learning model, a database and the second computing device. That is, other than, a processor, a computing device, a first device, a trusted edge, a machine learning process, the modified machine learning model, a database and the second computing device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

6.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2 (pages 13-15), Applicant states that, “The recited elements of amended claim 1 clearly integrate the alleged abstract idea into a practical application”
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
        In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. Examiner notes that the amended features that has been added in claim 1 are not given patentable weight as contingent language has been used. Contingent steps based on the condition may be given no patentable weight because a contingent or alternate step may not need be met or performed (MPEP 2111.04, II). The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amended limitations of claim 1 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).  The specification describes the additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0033-0034], [0046], [0055]). A trusted edge, a machine learning model, the modified machine learning model, and a database, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.

7.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 15-17), “independent claims amount to "significantly more" than any alleged abstract idea under Step 2B”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are a processor, a computing device, a first device, a trusted edge, a database and the second computing device. As per the rejection above, the specification describes the additional elements of a processor, a computing device, a first device, a trusted edge, a machine learning model, a machine learning process, the modified machine learning model, a database and the second computing device to be generic computer elements (see Fig. 1, Fig. 8A, [0028], [0033-0034], [0046], [0055]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  Thus, these arguments are not persuasive. 

8.     Applicant also states that the claims are eligible in Step 2B similar to Amdocs (pages 16-17).
Examiner respectfully disagrees and notes that the features presented by Applicant have been identified as abstract in nature and cannot provide an inventive concept under Step 2B. In Amdocs, the Federal Circuit held that patents related to a distributed system for collecting network data for billing was patent eligible under § 101 because the distributed nature of the data enhancement step represented an improvement over prior art and therefore represented an unconventional technical solution. Hence, Amdocs is an improvement in technology and provide technological solution to a technological problem.  On the other hand, as discussed above and in the rejection, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, comparison to Amdocs is not applicable. 
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 

				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
	Ivey et al. (U.S. 2016/0005029 A1) discloses a system for detecting and preventing fraudulent transactions through collecting requests for website access, stored-card trades and sales, and transactions using physical or electronically issued credit, debit, stored-value, and other cards.

					Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached (571) 272 6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693   
November 3, 2022          

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693